     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 1 of 15


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                        No. 1:19-cvr-00256-NONE-SKO-6
12                        Plaintiff,                    ORDER DENYING DEFENDANT’S
                                                        MOTION TO SUPPRESS AND REQUEST
13            v.                                        FOR A FRANKS EVIDENTIARY HEARING
14     QUINTIN BROWN,                                   (Doc. Nos. 298, 301)
15                        Defendant.
16

17           Currently pending before the court are defendant Quintin Brown’s two motions, filed
18    May 10, 2021, and May 24, 2021, the first of which seeks an evidentiary hearing under Franks v.
19    Delaware, 438 U.S. 154 (1978), and the second of which moves to suppress certain evidence
20    based on an alleged violation of 18 U.S.C. § 2517(5). (Doc. Nos. 298, 301.) On July 2, 2021, the
21    court heard argument on the motions. (Doc. No. 317.) Assistant United States Attorney Jeffrey
22    Spivak appeared on behalf of the government. (Id.) Defendant represented himself at the
23    hearing, after he knowingly and voluntarily waived his right to counsel and asserted his
24    constitutional right to represent himself on April 13, 2021, at a hearing conducted pursuant to
25    Faretta v. California, 422 U.S. 806 (1975). (See Doc Nos. 287, 292, 293, 317.)
26           After reviewing the parties’ submissions and having considered their oral arguments, and
27    for the reasons explained below, the court will deny both defendant’s request for an evidentiary
28
                                                        1
     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 2 of 15


 1    hearing on his motion brought pursuant to the decision in Franks v. Delaware and his motion to

 2    suppress wire and electronic communications based upon his premise that the intercepted

 3    communications fell outside the scope of the order authorizing interception of electronic

 4    communications.

 5                                            BACKGROUND

 6           At the time his motion was brought, defendant was charged by indictment with one count

 7    of conspiracy to distribute and to possess with intent to distribute oxycodone.1 (Doc. No. 55.)

 8    During the course of an investigation into certain drug trafficking activities, the government

 9    applied for and received an order authorizing the interception of wire and electronic

10    communications to and from three cell phones. (Doc. No. 305 at 2.) The government represents

11    that all of the communications at issue in defendant’s motions relate to only one of those three

12    phones—that which belonged to Brown’s co-defendant in the original indictment, David Marin

13    (“the supplier”). (Id.)

14           The order authorizing interception permitted the government to intercept communications

15    related to “target offenses,” which included:

16                           a) Conspiracy to Manufacture, Distribute, and Possess With
                     Intent to Distribute Cocaine and Marijuana, in violation of Title 21,
17
                     United States Code, Sections 841(a)(1) and 846;
18
                             b) Manufacture, Distribution, and Possession With Intent to
19                   Distribute Cocaine and Marijuana, in violation of Title 21, United
                     States Code, Section 841(a)(l);
20
                             c) Unlawful Use of A Communication Facility to Facilitate
21                   Drug Felony Violations, in violation of Title 21, United States Code,
22                   Section 843(b);
                             ...
23                           g) Violations involving financial transactions and the
                     transportation, transmission, or transfer of monetary instruments
24                   that represent the proceeds derived from the distribution of a
                     controlled substance, in violation of Title 18, United States Code,
25
      1
26      On July 22, 2021 the grand jury for this district returned a superseding indictment only as to
      defendant Brown, charging him with conspiracy to distribute and possess with the intent to
27    distribute oxycodone in violation of 21 U.S.C. §§ 846 and 841(a)(1) (Count One) and distribution
      and possession with the intent to distribute oxycodone on May 13, 2019 and June 10, 2019, in
28    violation of 21 U.S.C. § 8141(a)(1) (Counts Two and Three). (Doc. No. 328.)
                                                        2
     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 3 of 15


 1                   Section 1956; and conspiracy to commit the above offenses, in
                     violation of Title 18, United States Code, Section 1956(h); and
 2                   engaging or attempting to engage in monetary transactions of
 3                   criminally derived property, in violation of Title 18, United States
                     Code, Section 1957 (each a “Target Offense” and, together, the
 4                   “Target Offenses”).

 5    (Doc. No. 305 at 2–3; 1:19-sw-00087-LJO, Doc. No. 1 at 2-3, ¶ 1.)
 6           In authorizing the wiretap, the court also made findings of probable cause that the

 7    following information was likely be revealed in intercepted communications:

 8                   (1) names, telephone numbers, and residences of the Target
                     Subjects' associates, including drug customers, transporters,
 9                   importers, and suppliers; (2) the leadership and structure of the drug
10                   and firearms trafficking organization; (3) the dates, times, and
                     places for commission of the illegal activities, including the
11                   distribution and transportation of controlled substances and
                     firearms; (4) the location, receipt, administration, control,
12                   management, and disposition of controlled substances and firearms
                     and proceeds from the trafficking of controlled substances and
13
                     firearms; (5) the nature, scope, places, and methods of operation; (6)
14                   the existence and location of records documenting the distribution
                     and transportation of controlled substances and firearms; and (7) the
15                   methods used by the organization to collect and launder the illegal
                     proceeds from the distribution and importation of controlled
16                   substances and firearms
17    (Doc. No. 305 at 3; 1:19-sw-00087-LJO, Doc. No. 1 at 3-4, ¶ 3.).
18           During March and April of 2019, communications between defendant Brown and co-
19    defendant Marin were intercepted. (Doc. No. 305 at 3.) On November 7, 2019, the government
20    filed a criminal complaint against defendant, which was supported by an affidavit from a Drug
21    Enforcement Administration Special Agent (“DEA Special Agent”). (Id.) That affidavit stated
22    that it did not include “details of every aspect of the investigation,” since the affidavit’s purpose
23    was limited to establishing probable cause that defendant Brown had committed the charged
24    offense. (Id.; Doc. No. 1 at ¶ 5.) Thereafter, on November 21, 2019, defendant was indicted by a
25    grand jury on the sole count of conspiracy to distribute and to possess with intent to distribute
26    oxycodone. (Id. at 4.) As noted above, on July 22, 2021, a superseding indictment was returned
27    charging defendant Brown with conspiracy to distribute and to possess with intent to distribute
28
                                                          3
     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 4 of 15


 1    oxycodone and two counts of distribution and possession with the intent to distribute oxycodone.

 2    (Doc. No. 328.)

 3                                           LEGAL STANDARD

 4    A.     The Legal Standard Governing a Request a Franks Hearing

 5           In challenging the veracity of an affidavit in support of a search warrant, a defendant is

 6    entitled to an evidentiary hearing under Franks2 if he or she “makes a substantial preliminary

 7    showing” that (1) the affiant officer intentionally or recklessly made false or misleading

 8    statements or intentionally omitted facts; and (2) the false or misleading statements or omissions

 9    were material, that is, were necessary to the finding of probable cause. United States v.

10    Craighead, 539 F.3d 1073, 1080–81 (9th Cir. 2008) (quoting Franks, 438 U.S. at 155–56); see

11    also United States v. Perkins, 850 F.3d 1109, 1116 (9th Cir. 2017) (citing United States v.

12    Martinez-Garcia, 397 F.3d 1205, 1214–15 (9th Cir. 2005)); United States v. Flyer, 633 F.3d 911,

13    916 (9th Cir. 2011); United States v. Johns, 851 F.2d 1131, 1133 (9th Cir. 1988). An evidentiary

14    hearing is required if the defendant presents specific allegations, alleges a deliberate falsehood or

15    reckless disregard for the truth, and supports that claim with a sufficient offer of proof.

16    Craighead, 539 F.3d at 1080 (citing United States v. Kiser, 716 F.2d 1268, 1271 (9th Cir. 1983)).

17    To ultimately prevail on a Franks challenge, the defendant must demonstrate both of the above

18    requirements by a preponderance of the evidence. Perkins, 850 F.3d at 1116. If both

19    requirements are satisfied, the “warrant must be voided and the fruits of the search excluded.” Id.

20    (quoting Franks, 438 U.S. at 156).
21           Under the first step of Franks, a defendant must show that the affiant intentionally or

22    recklessly made misleading statements or omissions. Craighead, 539 F.3d at 1080–81.

23    Generally, “a warrant affidavit must set forth particular facts and circumstances underlying the

24    existence of probable cause, so as to allow the magistrate to make an independent evaluation of

25    the matter.” Franks, 438 U.S. at 165. In the context of omissions, “[b]y reporting less than the

26    total story, an affiant can manipulate the inferences a magistrate will draw.” United States v.
27
      2
        Where such a challenge is raised, however, the affidavit in support of a warrant is entitled to “a
28    presumption of validity.” Franks, 438 U.S. at 171.
                                                         4
     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 5 of 15


 1    Stanert, 762 F.2d 775, 781 (9th Cir. 1985), amended by 769 F.2d 1410 (9th Cir. 1985). To do so

 2    would “effectively usurp[] the magistrate’s duty to conduct an independent evaluation of probable

 3    cause.” Perkins, 850 F.3d at 1118; see also Johns, 948 F.2d at 606–07 (omitting facts that “cast

 4    doubt on the existence of probable cause” makes such omissions material); United States v.

 5    Flores, 679 F.2d 173, 177 n.1 (9th Cir. 1982) (“A magistrate cannot adequately determine the

 6    existence of probable cause with the requisite judicial neutrality and independence if the police

 7    provide him or her with a false, misleading, or partial statement of the relevant facts.”). However,

 8    an affiant’s “negligent or innocent mistake does not warrant suppression.” Perkins, 850 F.3d at

 9    1116.

10            Under the second step of Franks, a defendant must show that the misleading statement or

11    omission was material, i.e. necessary to the probable cause determination. Id. In the context of

12    omissions from the supporting affidavit, “[t]he key inquiry is ‘whether probable cause remains

13    once the evidence presented to the magistrate judge is supplemented with the challenged

14    omissions.’” Id. at 1119 (quoting United States v. Ruiz, 758 F.3d 1144, 1149 (9th Cir. 2014)).

15    Stated differently, an omission is material where the inclusion of the omitted facts would “cast

16    doubt on the existence of probable cause.” Crowe v. Cnty. of San Diego, 608 F.3d 406, 435 (9th

17    Cir. 2010) (quoting United States v. Garza, 980 F.2d 546, 551 (9th Cir. 1992)). Of course,

18    probable cause exists if there is a “fair probability” that a suspect has committed a crime based on

19    the totality of the circumstances. United States v. Struckman, 603 F.3d 731, 739 (9th Cir. 2010);

20    see also Illinois v. Gates, 462 U.S. 213, 238 (1983). The probable cause standard does not
21    require a court “to believe to an absolute certainty, or by clear and convincing evidence, or even

22    by a preponderance of the available evidence, that [a suspect] had committed a crime.” United

23    States v. Lopez, 482 F.3d 1067, 1078 (9th Cir. 2007); see also United States v. Gourde, 440 F.3d

24    1065, 1069 (9th Cir. 2006) (en banc).

25    B.      18 U.S.C. § 2517(5)

26         “Section 2517(5) [of Title 18 of the United States Code] prohibits use of communications
27    relating to offenses other than those specified in the order of authorization or approval unless the

28    officer has obtained subsequent authorization.” United States v. Torres, 908 F.2d 1417, 1424 (9th
                                                         5
     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 6 of 15


 1    Cir. 1990). Under this subsection, the government is required “to submit an additional

 2    application when the interceptions it obtains” fall outside the authorizing order. United States v.

 3    Homick, 964 F.2d 899, 904 (9th Cir. 1992). Such application is to be “made as soon as

 4    practicable.” 18 U.S.C. § 2517(5). The purpose of § 2517(5) is to “protect[] against the

 5    Government obtaining ‘a wiretap authorization order to investigate one offense as a subterfuge to

 6    acquire evidence of a different offense for which the prerequisites to an authorization order are

 7    lacking.’” United States v. Cobb, No. 2:14-cr-00194-APG-NJ, 2015 WL 518543, at *4 (D. Nev.

 8    Feb. 9, 2015) (quoting United States v. Watchmaker, 761 F.2d 1459, 1469–71 (11th Cir. 1985)).

 9                                               ANALYSIS

10    A.      The Request for a Franks Hearing

11            Defendant argues that he should be granted a Franks hearing because the DEA Special

12    Agent’s affidavit filed in support of the criminal complaint and the warrant for defendant’s arrest

13    omitted information material to the magistrate judge’s probable cause determination. (See Doc.

14    No. 298.) According to defendant, the affiant deliberately omitted the content of intercepted

15    communications because those communications would not have support a finding of probable

16    cause to believe that defendant had committed the offense charged in the complaint. (Id.)

17    Specifically, defendant contends that the omitted recorded conversations established that the

18    oxycodone buyer and the oxycodone supplier were in direct contact with one another, which is

19    evidence that defendant did not act as middleman to their oxycodone transaction as alleged in the

20    complaint. (Id. at 2, ¶ 1; Doc. No. 317.) Defendant Brown also argues that the recorded
21    communications do not demonstrate his complicity in the conduct engaged in by the supplier and

22    the buyer. (Id. at 2, ¶¶ 2, 3; Doc. No. 317.) Rather, defendant Brown argues, the recorded calls

23    demonstrate that any oxycodone transaction occurred strictly between the buyer and the supplier

24    and was on terms to which the two of them agreed. (Id.) Defendant Brown contends that the

25    omissions of the recorded calls from the supporting affidavit misled the reviewing magistrate

26    /////
27    /////

28    /////
                                                        6
     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 7 of 15


 1    judge into issuing the complaint charging him with distribution and possession with the intent to

 2    distribute oxycodone in violation of 21 U.S.C. § 841 and the warrant for his arrest.3 (Doc. No.

 3    298.)

 4            The government counters that defendant’s arguments fail as a matter of law because

 5    defendant is contesting an affidavit in support of an arrest warrant, not a search warrant; he was

 6    ultimately indicted by a grand jury; and defendant’s arrest did not occur until after the original

 7    indictment in this case was returned. (Doc. No. 305 at 11.) Therefore, according to the

 8    government, Franks does not apply because “indictments are not open to challenge upon ground

 9    that they are not supported by adequate or competent evidence and neither justice nor concept of

10    a fair trial requires establishment of rule permitting such challenge.” (Id. (citing Costello v.

11    United States, 350 U.S. 359 at 363, 364 (1956)).)

12            The government also argues, in the alternative, that defendant Brown’s motion for a

13    Franks hearing should be denied because he has failed to make the required “substantial

14    preliminary showing that a false statement was (1) deliberately or recklessly included in an

15    affidavit submitted in support of a wiretap, and (2) material to the district court's finding of

16    necessity” under United States v. Shryock, 342 F.3d 948, 977 (9th Cir. 2003). (Doc. No. 305 at

17    11–12.) According to the government, defendant’s motion contests only the supporting

18    affidavit’s characterization of his role in the illegal transaction, as well as any culpability for his

19    aiding and abetting of that unlawful transaction. (Id.) It is the government’s theory that

20    defendant acted as a broker or relationship manager, making him an aider and abettor of the
21    illegal oxycodone transaction, notwithstanding any direct communication that occurred between

22    the buyer and the supplier, or the individual actions of the buyer and supplier. (Id.)

23    /////

24    /////

25    /////

26    3
        Defendant also argues that the interception of communications by federal law enforcement
27    extended beyond the authorization order for the wiretap. (Doc. No. 298 at 3–4, ¶ 4.) This
      argument is addressed below in § B as part of the court’s discussion of defendant’s motion to
28    suppress, (Doc. No. 301).
                                                           7
     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 8 of 15


 1           The court concludes that defendant Brown has not made the required substantial

 2    preliminary showing necessary to entitle him to an evidentiary hearing under Franks.4 Defendant

 3    has failed to present any evidence even suggesting that the affiant, a DEA Special Agent assigned

 4    to the overarching investigation, acted intentionally or with a reckless disregard for the truth of

 5    his affidavit submitted in support of the criminal complaint and arrest warrant issued with respect

 6    to defendant Brown. Defendant merely argues that the telephone calls intercepted on the court

 7    authorized wiretap demonstrated that the buyer and the supplier were in direct contact with one

 8    another and that defendant did not, in essence, act as either a buyer or supplier of oxycodone.

 9    (Doc. No. 298.) But as explained above, the affidavit submitted in support of the complaint and

10    arrest warrant did include information concerning the direct communications between the buyer

11    and supplier of the oxycodone, and it did not represent to the reviewing magistrate that defendant

12    acted as either the buyer or the supplier of the oxycodone involved in the transaction. (Doc. No. 1

13    at ¶¶ 17, 46–60.) Thus, defendant’s preliminary showing with respect to his claim of

14    misrepresentation or material omission cannot be found to be substantial because the relevant

15    question under Franks is not whether the affiant failed to include every detail of the investigation

16    in the supporting affidavit at issue; rather, the question is whether the affiant intentionally or

17
      4
        The undersigned pauses to note that this entire premise of defendant’s pending motion may
18
      well be flawed. First, defendant has cited no authority for the proposition that any remedy other
19    than the suppression of evidence seized pursuant to a warrant is available under the principles
      announced in Franks. See United States v. Kleinman, 880 F.3d 1020, 1038 (9th Cir. 2017) (If a
20    defendant shows “both” that a supporting affidavit contains intentionally or recklessly false
      statements or misleading omissions, and that the affidavit cannot support a finding of probable
21    cause without the allegedly false information, “the search warrant must be voided and the fruits of
22    the search excluded.”); see also United States v. Awadallah, 349 F.3d 42, 65 (2d Cir. 2003) (The
      “Franks doctrine arose in the context of a search warrant, and neither the Supreme Court nor this
23    Court has extended it to arrest warrants.”). In any event, following the issuance of the criminal
      complaint and arrest warrant in this case, defendant was indicted on the pending charges
24    by a federal grand jury of this district. As the government has noted in its opposition to the
      pending motion, a grand jury indictment is not subject to challenge on the grounds that it is
25    unsupported by evidence establishing probable cause. Costello v. United States, 350 U.S. 359,
26    363 (1955) (“An indictment returned by a legally constituted and unbiased grand jury, like an
      information drawn by the prosecutor, if valid on its face, is enough to call for a trial on the merits.
27    The Fifth Amendment requires nothing more.”) Thus, the return of the indictment in this case
      would also clearly appear to render defendant Brown’s challenge posed by the pending motion
28    moot.
                                                          8
     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 9 of 15


 1    recklessly omitted any information that was necessary to present an accurate depiction of the facts

 2    material to the probable cause determination. See Perkins, 850 F.3d at 1117–18.

 3           Here, the affidavit submitted in support of the complaint and arrest warrant explained to

 4    the reviewing magistrate judge that defendant Brown had acted to connect the buyer and supplier,

 5    that he facilitated the drug transaction, and that he aided the supplier who provided the oxycodone

 6    to the buyer. (Doc. No. 1 at ¶ 17.) While the affidavit states that defendant, along with the

 7    supplier, “distributed pills” to the buyer and “did distribute pills” to the buyer, the subsequent

 8    paragraphs of that affidavit made clear that defendant Brown acted in the role of a broker or

 9    facilitator of the transaction: defendant was in communication with both parties during the

10    transaction; he relayed messages between the two; and he was present for certain events, such as

11    when the supplier picked up the buyer from the airport. (Doc. No. 1 at ¶¶ 46, 50–54, 59–60.)

12    Defendant may dispute the significance of his communications and interactions with both the

13    supplier and the buyer during the transaction, but he does not deny those communications and

14    interactions occurred, nor does he contest the contents of the conversations as conveyed in the

15    supporting affidavit. (Doc. No. 298 at 2, ¶ 1.) Defendant also cannot credibly contend that the

16    affidavit omitted the fact that the buyer and supplier communicated directly at times because the

17    affidavit clearly included that information. (Doc. No. 1 at ¶¶ 47–49, 54–55.) Thus, defendant

18    appears to be arguing only that more evidence of the direct communications between the buyer

19    and supplier, and more evidence that he did not act as a buyer or supplier, should have been

20    included. That argument, however, does not amount to a substantial preliminary showing that the
21    affiant intentionally or recklessly omitted information that was necessary in order to present an

22    accurate depiction of the facts material to the probable cause determination. No additional detail

23    was necessary to convey an accurate understanding of the evidence establishing probable cause to

24    believe that defendant Brown had aided and abetted the distribution of and possession with the

25    intent to distribute oxycodone. (Doc. No. 1 at 3) (referencing aiding and abetting).

26           Thus, defendant has failed to make a substantial preliminary showing that the DEA
27    Special Agent’s affidavit in support of the complaint and arrest warrant was misleading, whether

28    intentionally, recklessly, or even negligently. See Franks, 438 U.S. at 171 (“Allegations of
                                                         9
     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 10 of 15


 1     negligence or innocent mistake are insufficient.”). Because defendant has not made a sufficient

 2     showing as to the first requirement under Franks, his motion will be denied. See Craighead, 539

 3     F.3d at 1082 (concluding that the defendant failed to identify any false or misleading statements,

 4     and therefore declining to address the questions of whether the affiant acted intentionally or with

 5     a reckless disregard for the truth and whether any challenged statements were material to the

 6     probable cause determination).

 7             Even if defendant Brown had made a substantial preliminary showing as to the first

 8     requirement so as to be entitled to an evidentiary hearing under Franks, he has not satisfied the

 9     second requirement. This is because the inclusion of additional information regarding direct

10     communications between the buyer and supplier, and regarding defendant’s role in the

11     transaction, would not have altered the probable cause determination in this case.

12             First, with respect to the alleged omission of sufficient information regarding direct

13     communication between the buyer and supplier, the affidavit already relayed more than one

14     conversation between the buyer and supplier that did not include defendant. (Doc. No. 1 at

15     ¶¶ 47–49, 54–55.) Therefore, defendant is simply incorrect in claiming that the fact of direct

16     communication was omitted from the affidavit. Nonetheless, he argues that if additional

17     conversations had been included, the reviewing magistrate judge would not have found the

18     criminal complaint and arrest warrant as to him to have been supported by probable cause. (Doc.

19     No. 298 at 2, ¶ 1.) However, the undersigned concludes that the inclusion in the affidavit of

20     additional communications between the buyer and supplier that did not include defendant would
21     not have impacted the probable cause determination. Again, defendant does not dispute he was in

22     contact with the buyer and supplier—only the significance of those conversations. (Doc. No.

23     298.) Essentially, in seeking an evidentiary hearing under Franks, defendant argues that he could

24     not have conspired to distribute and possess with intent to distribute oxycodone because the buyer

25     and supplier did not need him to communicate with one another and complete the transaction.

26     The argument is unpersuasive and does not support defendant’s request for an evidentiary
27     hearing.

28     /////
                                                         10
     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 11 of 15


 1             In seeking a criminal complaint and arrest warrant, the government is not required to show

 2     that defendant acted with the requisite intent beyond a reasonable doubt. See United States v.

 3     Noster, 590 F.3d 624, 629–30 (9th Cir. 2009) (“Probable cause does not require proof beyond a

 4     reasonable doubt of every element of a crime.”); see also United States v. Razo-Quiroz, No. 1:19-

 5     cr-00015-DAD, 2019 WL 3035556, at *11 (E.D. Cal. July 11, 2019) (“A Franks challenge to a

 6     warrant is not properly based on such arguments regarding a failure to establish probable cause

 7     with respect to intent or scienter.”). Here, even if the alleged omitted facts had been included in

 8     the affidavit, there would have been established a “fair probability” that defendant committed the

 9     charged offense. See Struckman, 603 F.3d at 739.

10             Second, the inclusion of additional information regarding defendant’s role in the

11     transaction—i.e., his claim that he was not complicit in the actions of the buyer and supplier,

12     which the court construes based upon defendant’s argument at the hearing on his motion as the

13     contention that he cannot be held criminally responsible for the transaction if he was not himself a

14     buyer or supplier—would also not have impacted the reviewing magistrate’s probable cause

15     determination. (Doc. No. 298 at 2, ¶¶ 2, 3; Doc. No. 317.) Again, the court notes that the

16     supporting affidavit disclosed that defendant was neither a buyer nor a supplier but rather that he

17     connected, facilitated, and aided the supplier and the buyer, and the transaction, though defendant

18     disputes that mere communications may result in his criminal liability. (Doc. No. 1 at ¶ 17.)

19     Whether defendant’s level and manner of communication and participation amounts to guilt

20     beyond a reasonable doubt of distributing or possessing with the intent to distribute oxycodone or
21     aiding and abetting the same is a matter for the finder of fact at a trial and does not bear on a

22     probable cause determination related to the issuance of a criminal complaint and arrest warrant.

23     Therefore, any additional details regarding defendant’s specific role in the unlawful transaction

24     would simply not have been material to the probable cause determination.

25     B.      The Motion to Suppress Based on Violation of 18 U.S.C. § 2517(5)

26             Next, defendant Brown contends that the telephone communications seized and relied
27     upon by the government in prosecuting this case were outside the scope of the order authorizing

28     /////
                                                          11
     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 12 of 15


 1     the wiretap and were thus obtained in violation of 18 U.S.C. § 2517(5).5 (Doc. No. 301.)

 2     Defendant argues that under § 2517(5), the government was required to submit an additional

 3     application for subsequent wiretap authorization but failed to do so. (Id. at 1.) Defendant points

 4     to the government’s statement of non-opposition to his earlier, granted, motion to sever as proof

 5     of his contention in this regard. (Id. at 1–2; see Doc. No. 144.) There, defendant contends, the

 6     government conceded that the events constituting the basis for the offense with which he was

 7     charged are sufficiently unrelated to the conduct specified in the wiretap authorization order for

 8     defendant’s case to be tried with his co-defendants. (Id.) Defendant believes that concession

 9     necessarily implies the government should have applied for a subsequent wiretap authorization

10     and that its failure to do so now warrants suppression of the communications being offered into

11     evidence against him. (Doc. No. 301 at 1–2.)

12            At the hearing on this motion to suppress defendant clarified that he is specifically arguing

13     that oxycodone trafficking was not named as a target offense in the authorizing order, but rather

14     that cocaine and marijuana trafficking were. (Doc. No. 317.) As a result, he contends, any

15     conspiracy, possession or distribution of oxycodone was not properly subject to interception

16     under the authorizing order. (Id.) He also contends that the interception of communications

17     under the order was not appropriately curtailed and exceeded the authorized timespan. (Id.; Doc.

18     No. 298 at 3–4.) Finally, defendant argues that once the “objective was achieved,” meaning the

19     arrest of the oxycodone buyer (defendant Pratt), communications continued to be intercepted

20     illegally and were included in the affidavit submitted in support of the criminal complaint and
21     arrest warrant. (Id.)

22            The government argues that defendant’s motion to suppress should be denied for three

23     reasons. (See Doc. No. 305 at 13–14.) First, the government asserts that the authorizing order

24     encompassed the target offenses of 21 U.S.C. § 843, use of a communications facility to commit a

25     drug felony, and 18 U.S.C. §§ 1956, 1957, money laundering, and that the charged offense in this

26     5
         Out of an abundance of caution and in light of defendant’s pro se status, the court also
27     incorporates in its analysis defendant’s claim from his Franks motion that the interception of
       communications extended past the period authorized by the wiretap order. (Doc. No. 298 at 3–4,
28     ¶ 4.)
                                                         12
     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 13 of 15


 1     matter falls within the ambit of that authorization. (Id. at 13.) Second, the government identifies

 2     the order’s authorization to intercept calls related to offenses under 21 U.S.C. § 841(a)(1),

 3     distribution of a controlled substance, and argues for the application of that authorization to the

 4     distribution of oxycodone offense charged against defendant in the complaint. (Id.) The

 5     government maintains this position notwithstanding the fact that the order identifies marijuana

 6     and cocaine as the target offenses and not oxycodone.6 (Id.) Third, the government avers in the

 7     alternative that even if defendant’s conduct did not fall within the scope of the target offenses

 8     identified in the authorizing order, that conduct “arose out of” and was “closely related to” the co-

 9     defendant supplier’s other drug trafficking activity. (Id. at 13–14.) As such, according to the

10     government, another application for wiretap authorization was not required pursuant to the

11     decision in Homick, 964 F.2d at 904. (Id.) Finally, the government argues that the plain language

12     of the wiretap authorization order permitted the government to continue to intercept

13     communications following the arrest of the buyer (defendant Pratt), because the order stated

14     interception could continue until the communications “fully reveal[ed] the manner in which the

15     above-named persons and others . . . are committing the offenses described herein . . .” (Id. at 12

16     n.3; 1:19-sw-00087-LJO, Doc. No. 1 at 5.) The government contends that the stated end point of

17     the wiretap authorization had not been reached when any of the objected to conversations were

18     recorded. (Doc. No. 305 at 12 n.3.)

19            Even assuming arguendo that the communications intercepted in relation to the charged

20     offense did not fall within the scope of the authorizing order, the court finds the charged offense
21     still arose out of and was closely related to the supplier’s (defendant Marin) other drug trafficking

22     activities. Homick, 964 F.2d at 904. The only appreciable difference between the offense alleged

23     in the complaint and the target offenses of the wiretap is the type of controlled substance

24     involved. That distinction is not a sufficient basis upon which to find that this is an “other

25     offense” as contemplated under § 2517(5). Id. The Ninth Circuit and district courts in this circuit

26
27     6
         The government also notes defendant’s failure to cite authority contrary to the government’s
       position, though the government likewise does not cite authority in taking that position. (Doc.
28     No. 305 at 13.)
                                                         13
     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 14 of 15


 1     have consistently concluded under circumstances similar to those presented here that the charged

 2     offense arose out of and was closely related to the wiretap target offenses, meaning that no

 3     additional application for wiretap authorization was required. See id. (finding wire fraud

 4     evidence arose out of and was closely related to a robbery and murder investigation where the co-

 5     defendants conspired to fraudulently obtain from police custody a ring stolen from a murder

 6     victim); United States v. Ortega, 520 F. App’x 626 (9th Cir. 2013) (finding no error in the denial

 7     of a motion to suppress kidnapping evidence where the kidnapping was not a target offense but it

 8     arose out of and was closely related to the targeted narcotics and money laundering offenses)7;

 9     Cobb, 2015 WL 518543, at *5–6 (finding that a federal charge of operating an illegal gambling

10     business arose out of and was closely related to the state law gambling offenses specified in the

11     authorizing order); see also United States v. Bennett, 219 F.3d 1117, 1123 (9th Cir. 2000)

12     (finding that a murder-for-hire plot, discovered during investigation of a drug conspiracy, was

13     “interwoven” with the drug operation and therefore the authorization order was “sufficient to

14     encompass the murder-for-hire plot” without a further showing of necessity).

15            Moreover, it certainly does not appear that the wiretap authorization order in this case was

16     used as “subterfuge” to pursue investigation of other crimes for which “the prerequisites to an

17     authorization order [were] lacking.” Cobb, 2015 WL 518543, at *5 (quoting and citing

18     Watchmaker, 761 F.2d at 1469–70). While continuing to assume, without deciding, that the

19     offense charged against defendant Brown in the complaint fell outside the wiretap authorization

20     order’s target offenses, the court concludes that an application for subsequent authorization was
21     not necessary because the charged offense arose from and was closely related to the target

22     offenses. Due to this conclusion, it is unnecessary to address whether the charged offense was

23     within the scope of the wiretap authorization order, including the target offenses of 21 U.S.C.

24     § 843; 18 U.S.C. §§ 1956, 1957; and 21 U.S.C. § 841(a)(1). Finally, the court finds that, by the

25     plain language of the authorizing order, the interception of communications did not extend past

26     the time allowed by the authorizing order.
27
       7
         Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
28     36-(3)b.
                                                        14
     Case 1:19-cr-00256-NONE-SKO Document 334 Filed 07/29/21 Page 15 of 15


 1                                             CONCLUSION

 2            For the reasons set forth above, defendant’s motion for an evidentiary hearing under

 3     Franks, (Doc. No. 298), and his motion to suppress the intercepted communications in this case,

 4     (Doc. No. 301), are DENIED.

 5     IT IS SO ORDERED.
 6
          Dated:    July 29, 2021
 7                                                      UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       15
